EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

In applicant’s Remarks and Amendment to Claims filed on 12/28/2021, no claims were/remain cancelled; claims 1, 7-8, AND 14-15 were amended; new claims 10-21 were added. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.



Allowable Subject Matter

Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 8, and 15, although the closest prior art of record (such as Scarlata et al. (U.S Pub. No. 20190132136), Tardo et al. (U.S Pub. No. 20030226018) and Bernat et al. (U.S Pub. No. 20180027062)) teaches a computer-implemented method for key distribution of a data processing accelerator, the method comprising: receiving a request to establish a secure channel between a user application and a data processing (DP) accelerator; authenticating the user application to determine whether the user application has permission to access resources of the DP accelerator; in response to determining that the user application has permission to access the resources of the DP accelerator, receiving, at a host system from the DP accelerator, an accelerator identifier (ID) that uniquely identifies the DP accelerator, wherein the host system is coupled to the DP accelerator over a bus; transmitting the accelerator ID to a predetermined trusted server over a network; receiving a certificate from the predetermined trusted server over the network, the certificate certifying the DP accelerator; extracting a public root key (PKRK) from the certificate for verification, the PK_RK corresponding to a private root key (SKRK) associated with the DP accelerator; establishing a secure channel with the DP accelerator using the PK_RK based on the verification to exchange data securely between the host system and the DP accelerator;
However, none of the prior art, alone or in combination teaches and in response to the user application invoking a kernel object that is not residing on the DP accelerator: verifying the certificate by verifying a certificate chain of the predetermined trusted server; verifying a kernel of the kernel object by applying the PK RK to a signature of the kernel object resulting in an expected hash value, and comparing the expected hash value to a hash value of the kernel; and in response to the kernel being verified; sending the kernel to the DP accelerator for execution. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Scarlata et al. (U.S Pub. No. 20190132136) discloses technologies for secure authentication and programming of an accelerator device include a computing device having a processor and an accelerator. The processor establishes a trusted execution environment, which receives a unique device identifier from the accelerator, validates a device certificate for the device identifier, authenticates the accelerator in response to validating the accelerator, validates attestation information of the accelerator, and establishes a secure channel with the accelerator. The trusted execution environment may securely program a data key and a bitstream key to the accelerator, and may encrypt a bitstream image and securely program the bitstream image to the accelerator. The accelerator and a tenant may securely exchange data protected by the data key. The trusted execution environment may be a secure enclave, and the accelerator may 
Tardo et al. (U.S Pub. No. 20030226018) discloses methods and apparatus are provided for performing authentication and decryption operations in a cryptography accelerator system. Input data passed to a cryptography accelerator from a host such a CPU includes information for a cryptography accelerator to determine where to write the processed data. In one example, processed data is formatted as packet payloads in a network buffer. Checksum information is precalculated and an offset for a header is maintained.
Bernat et al. (U.S Pub. No. 20180027062) discloses technologies for dynamically managing resources in disaggregated accelerators include an accelerator. The accelerator includes acceleration circuitry with multiple logic portions, each capable of executing a different workload. Additionally, the accelerator includes communication circuitry to receive a workload to be executed by a logic portion of the accelerator and a dynamic resource allocation logic unit to identify a resource utilization threshold associated with one or more shared resources of the accelerator to be used by a logic portion in the execution of the workload, limit, as a function of the resource utilization threshold, the utilization of the one or more shared resources by the logic portion as the logic portion executes the workload, and subsequently adjust the resource utilization threshold as the workload is executed. Other embodiments are also described and claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                            


/Jeremy S Duffield/           Primary Examiner, Art Unit 2498